Citation Nr: 1310103	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  10-00 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for respiratory disorder.

2.  Entitlement to service connection for bilateral feet disorder.

3.  Entitlement to service connection for stomach disorder.

4.  Entitlement to service connection for depression and anxiety.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs

ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In a December 2009 substantive appeal, via a VA Form 9, the Veteran requested a personal hearing before the Board at the RO.  In a February 2010 response form from the RO, the Veteran indicated that instead of a hearing before a member of a traveling section of the Board, he requests a video conference hearing at the RO with the Board in Washington, D.C.  In September 2012, the Veteran submitted a written request, via a VA Form 21-4138, to withdraw his hearing request.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2012).    

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The issue of service connection for bilateral carpal tunnel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal regarding the issues of service connection for respiratory disorder, bilateral feet disorder, stomach disorder, depression and anxiety, bilateral hearing loss, and tinnitus has been obtained.

2.  The Veteran does not have a currently diagnosed respiratory, bilateral feet, stomach, depression and anxiety, bilateral hearing loss, or tinnitus disability.  

3.  Bilateral hearing loss did not manifest to a compensable degree within one year of separation from active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

2.  The criteria for service connection for bilateral feet disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

3.  The criteria for service connection for stomach disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

4.  The criteria for service connection for depression and anxiety have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

5.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012). 

6.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a May 2008 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the May 2008 letter included the type of evidence necessary to establish a disability rating and effective date.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims on appeal, the evidence of record includes the Veteran's service treatment records, October 2007 private treatment record, April 2008 private occupational therapy progress note, and statements from the Veteran.  The Veteran was not afforded a VA examination of any of his claimed disabilities, but none is required.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  As discussed below in this case, the Board finds the weight of the evidence does not show the Veteran has a currently diagnosed respiratory, bilateral feet, stomach, depression and anxiety, bilateral hearing loss, or tinnitus disability, nor persistent or recurrent symptoms of such disabilities.  

Significantly, neither the Veteran nor his or representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws and Regulations

Under 38 C.F.R. § 3.303(a), service connection means that the facts, as shown by the evidence, establishes that a particular injury or disease was incurred coincident with service.  It may be granting by affirmatively showing inception or aggravation during service.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

A hearing loss disability for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent. 38 C.F.R. § 3.385 (2012).  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

Service connection can also be established through application of statutory presumptions.  Diseases subject to presumptive service connection are shown at 38 C.F.R. § 3.309.  Other organic diseases of the nervous system is listed as a "chronic disease" and includes sensorineural hearing loss.  See M21-1MR, Part III.iv.4.B.12.a; see also Cromley v. Brown, 7 Vet. App. 376, 378 (1995).

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, __ F.3d __, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed, Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection for Respiratory, Bilateral Feet, Stomach, Depression and Anxiety, Bilateral Hearing Loss, and Tinnitus Disorders

On an April 2008 Application for Compensation and/or Pension Benefits, via a VA Form 21-526, the Veteran requested service connection for the claims on appeal.  In an April 2008 statement, he stated his belief that [his] current medical condition is from [his] time on active duty."  In a December 2009 substantive appeal, via a VA Form 9, the Veteran reported that "[w]hen he was on active duty, [he] just did not complain about every little thing.  When [he] left the Navy the physical was not a complete one.  Also, [he] was never afforded an exam[ination] through the VA Medical Center (VAMC)."  In a September 2012 statement, via a VA Form 21-4138, the Veteran also reported 
	
	[He] started having minor . . . feet problems after being subjected to low 	temperatures during basic training.  [He] . . . developed minor respiratory 	problems during . . . last year of service but again, [he] did n[o]t complain or 	go to the doctor while serving [his] tour.  [He] did however go to the doctor 	for those problems over the years, but never kept any records. . . . [He] now 	find[s] that the problems have greatly increased and [he is] forced to 	acknowledge them. . . . The feet problems that developed during the first six 	months of service, have remained with [him] also.  These, like other things 	mentioned in [his] claim, has stuck with [him] all these years and now keeps 	[him] from doing many things."

As a result, the Board finds the Veteran contends that service connection is warranted for respiratory, bilateral feet, stomach, depression and anxiety, bilateral hearing loss, and tinnitus disorders due to active service.

The weight of the evidence demonstrates the Veteran does not have a diagnosed respiratory, bilateral feet, stomach, depression and anxiety, bilateral hearing loss, or tinnitus disability.  

The Board acknowledges that at the August 1966 entrance examination, bilateral pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
15 (25)
15 (25)
0 (10) 
0 (5)
LEFT
5 (20)
15 (25)
5 (15)
0 (10) 
0 (5)

Service department audiometric readings prior to October 31, 1967 are converted from American Standards Association (ASA) units to International Organization for Standardization (ISO) units; therefore, in order to facilitate data comparison, the conversion is represented by the figures in parentheses.  The examiner at the August 1966 service entrance examination did not mark any abnormalities with regard to the Veteran's ears, but the Board finds there was some degree of bilateral hearing loss beyond the normal ranges was shown by 25 decibels and above from the 500 to 2000 Hertz  ranges in the right and left ears.  See Hensley, 5 Vet. App. at 157.  Nonetheless, the criteria for a bilateral hearing loss disability for VA purposes were not met to show the manifestation of the disability during active service.  

Service treatment records are silent as to any complaints, treatment, or diagnoses for respiratory, bilateral feet, stomach, psychiatric, bilateral hearing loss, and tinnitus disorders.  Priohttp://www.cafc.uscourts.gov/images/stories/opinions-orders/11-7191.Order.3-18-2013.1.PDFr to separation from service in August 1970, a July 1970 separation examination shows bilateral unimpaired hearing (15/15) based on whisper tests, chest x-ray results were normal, and review of the feet, abdomen, psychiatric, and ears were marked as normal.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's claimed disorders and his period of active service, including no credible evidence of continuity of symptomatology since service which would serve as the basis for a medical nexus opinion.  Nor does it show the Veteran has a current diagnosis of respiratory, bilateral feet, stomach, depression and anxiety, bilateral hearing loss, or tinnitus, or residuals therefrom.  As a result, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claims for service connection.

The Veteran was informed in the May 2008 VCAA letter that he must have evidence of a current disability for his claims on appeal.  He has not presented any competent and probative evidence nor has he provided any information as to where VA could obtain such evidence.  Since the weight of the competent medical evidence is against the conclusion that the Veteran meets the criteria for a diagnosis of a respiratory, bilateral feet, stomach, depression and anxiety disorder, bilateral hearing loss, and tinnitus, the service connection criteria requiring the presence of a current "disability" has not been met and service connection cannot be granted.  See Brammer, 3 Vet. App. at 225.

Furthermore, the Board finds the evidence of record does not demonstrate that bilateral hearing loss for VA purposes manifested to a compensable degree within one year of separation from active service.  Therefore, service connection for bilateral hearing loss, on a presumptive basis as a chronic disease, is not available in this case.  

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claims for service connection for respiratory, bilateral feet, stomach, depression and anxiety disorders, bilateral hearing loss, and tinnitus, and these claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for respiratory disorder is denied.

Service connection for bilateral feet disorder is denied.

Service connection for stomach disorder is denied.

Service connection for depression and anxiety is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue of service connection for bilateral carpal tunnel syndrome.  In this case, the claims file does not include a medical opinion addressing whether the Veteran's bilateral carpal tunnel syndrome is related to service.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Following separation from service, an October 2007 private treatment record documents a diagnosis of carpal tunnel syndrome and that the Veteran has had symptoms for four to five years.  An April 2008 private occupational therapy progress note further showed clinical evaluation findings of the Veteran's hands.  

Concerning the question of in-service disease, injury, or event and whether bilateral carpal tunnel syndrome may be associated with service, the Veteran reported in a September 2012 statement that he was "passed over twice for promotion because of a typing test.  [He] started having minor hand . . . problems after being subjected to low temperatures during basic training.  [He] developed worse hand problems after being put in the yeoman classification and ha[s] had problems ever since. . . . [He] [also] ha[s] had surgery on both wrist[s]."  

The Board finds this case presents a certain medical question that cannot be answered by the Board and is not addressed by the evidence of record.  See McLendon, 20 Vet. App. at 83; Waters, 601 F.3d at 1274; Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Specifically, this question concerns the relationship, if any, between the Veteran's bilateral carpal tunnel syndrome and active service.  This question should be addressed by the appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As a result, the evidence of record presents an inadequate basis to adjudicate the issue of service connection for bilateral carpal tunnel syndrome.  A VA examination with medical nexus opinion would assist in determining the nature and etiology of this claimed disorder on appeal.

Accordingly, the issue of service connection for bilateral carpal tunnel syndrome is REMANDED for the following actions:
	
1.  Attempt to obtain and associate with the record the necessary authorization from the Veteran for the release to VA of all private clinical and/or hospitalization records pertaining to the bilateral carpal tunnel syndrome, as identified by the Veteran in the September 2012 statement.  After obtaining any necessary release forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the record.  

All facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2.  After completion of the requested development as outlined above, schedule the Veteran for an appropriate VA examination to determine whether there is a nexus between active military service and the currently diagnosed bilateral carpal tunnel syndrome.  The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review has been accomplished.  Any necessary testing should be conducted and any pertinent findings should be documented in the examination report.  

The VA examiner) must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that bilateral carpal tunnel syndrome had its origin in service or is in any way related to the Veteran's active service. 

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA physician should explain why it would be speculative to respond.  

3.  Thereafter, the issue of service connection for bilateral carpal tunnel syndrome should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).

This remaining claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


Department of Veterans Affairs


